Exhibit 10.40

 

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

 

 

BETWEEN

 

 

 

ANGELES INCOME PROPERTIES, LTD. 6,

a California limited partnership

 

 

 

AS SELLER

 

 

 

 

 

 

AND

 

 

 

 

HOMESTEADON LAKE LANSING, LLC,

a Michigan limited liability company

 

 

 

AS PURCHASER

 

 

 

 

 

HOMESTEADAPARTMENTS

 


TABLE OF CONTENTS

 

Article I

DEFINED TERMS

1

Article II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

2.1

Purchase and Sale

1

2.2

Purchase Price and Deposit

1

2.3

Escrow Provisions Regarding Deposit

2

Article III

FEASIBILITY PERIOD

3

3.1

Feasibility Period

3

3.2

Expiration of Feasibility Period

3

3.3

Conduct of Investigation

3

3.4

Purchaser Indemnification

4

3.5

Property Materials

4

3.6

Property Contracts

5

3.7

Inventory of Fixtures and Tangible Personal Property

6

Article IV

TITLE

6

4.1

Title Documents

6

4.2

Survey

7

4.3

Objection and Response Process

7

4.4

Permitted Exceptions

7

4.5

Existing Deed of Trust

8

4.6

Subsequently Disclosed Exceptions

8

4.7

Purchaser's Senior Financing

8

4.8

Intentionally Omitted

9

Article V

CLOSING

9

5.1

Closing Date

9

5.2

Seller Closing Deliveries

9

5.3

Purchaser Closing Deliveries

10

5.4

Closing Prorations and Adjustments

11

5.5

Post Closing Adjustments

14

Article VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

14

6.1

Seller's Representations

14

6.2

AS-IS

15

6.3

Survival of Seller's Representations

16

6.4

Definition of Seller's Knowledge

17

6.5

Representations and Warranties of Purchaser

17

Article VII

OPERATION OF THE PROPERTY

18

7.1

Leases and Property Contracts

18

7.2

General Operation of Property

18

7.3

Liens

19

Article VIII

CONDITIONS PRECEDENT TO CLOSING

19

8.1

Purchaser's Conditions to Closing

19

8.2

Seller's Conditions to Closing

19

Article IX

BROKERAGE

20

9.1

Indemnity Regarding Seller's Broker

20

9.2

Seller's Broker Commission

20

9.3

Seller's Broker Signature Page

21

9.4

Indemnity Regarding Purchaser's Broker

21

9.5

Payment of Purchaser's Broker

21

9.6

Purchaser's Broker Signature Page

21

Article X

DEFAULTS AND REMEDIES

21

10.1

Purchaser Default

21

10.2

Seller Default

22

Article XI

RISK OF LOSS OR CASUALTY

23

11.1

Major Damage

23

11.2

Minor Damage

23

11.3

Closing

23

11.4

Repairs

24

Article XII

EMINENT DOMAIN

24

12.1

Eminent Domain

24

Article XIII

MISCELLANEOUS

24

13.1

Binding Effect of Contract

24

13.2

Exhibits and Schedules

24

13.3

Assignability

24

13.4

Captions

25

13.5

Number and Gender of Words

25

13.6

Notices

25

13.7

Governing Law and Venue

27

13.8

Entire Agreement

27

13.9

Amendments

27

13.10

Severability

27

13.11

Multiple Counterparts/Facsimile Signatures

28

13.12

Construction

28

13.13

Confidentiality

28

13.14

Time of the Essence

28

13.15

Waiver

28

13.16

Attorneys' Fees

29

13.17

Time Zone/Time Periods

29

13.18

1031 Exchange

29

13.19

No Personal Liability of Officers, Trustees or Directors of Seller's Partners

29

13.20

Intentionally Omitted

29

13.21

ADA Disclosure

29

13.22

No Recording

30

13.23

Relationship of Parties

30

13.24

Dispute Resolution

30

13.25

AIMCO Marks

30

13.26

Non-Solicitation of Employees

31

13.27

Survival

31

13.28

Multiple Purchasers

31

Article XIV

LEAD–BASED PAINT DISCLOSURE

31

14.1

Disclosure

31


PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 26th
day of October 2009 (the "Effective Date"), by and between ANGELES INCOME
PROPERTIES, LTD. 6, a California limited partnership, having an address at 4582
South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and
HOMESTEAD ON LAKE LANSING, LLC, a Michigan limited liability company, having a
principal address at 1575 Watertower Place, East Lansing, Michigan 48823
("Purchaser").

            NOW, THEREFORE, in consideration of mutual covenants set forth
herein, Seller and Purchaser hereby agree as follows:

RECITALS

 

A.        Seller owns the real estate located in the County of Ingham, State of
Michigan, as more particularly described in Exhibit A attached hereto and made a
part hereof, and the improvements thereon, commonly known as Homestead
Apartments.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1              Purchase and Sale.  Seller agrees to sell and convey the
Property to Purchaser and Purchaser agrees to purchase the Property from Seller,
all in accordance with the terms and conditions set forth in this Contract.

2.2              Purchase Price and Deposit.  The total purchase price
("Purchase Price") for the Property shall be an amount equal to $7,000,000.00,
payable by Purchaser, as follows:

2.2.1             On the Effective Date, Purchaser shall deliver to Fidelity
National Title Insurance Company, 8450 E. Crescent Parkway, Suite 410, Greenwood
Village, Colorado 80111, Attention: Valena Bloomquist, Telephone: (303)
244-9198, Facsimile: (720) 489-7593 ("Escrow Agent" or "Title Insurer") a
deposit (the "Deposit") of $50,000.00 by wire transfer of immediately available
funds ("Good Funds").  An amount equal to $10,000.00 of the Deposit (the
"Non-Refundable Deposit Component") shall, immediately upon delivery, be
non-refundable under all circumstances other than Seller's default hereunder
(the remaining $40,000.00 of the Deposit shall be referred to herein as the
"Refundable Deposit Component").

2.2.2             Intentionally Omitted.

2.2.3             The balance of the Purchase Price for the Property shall be
paid to and received by Escrow Agent by wire transfer of Good Funds no later
than 10:00 a.m. on the Closing Date.

2.3              Escrow Provisions Regarding Deposit.

2.3.1             Escrow Agent shall hold the Deposit and make delivery of the
Deposit to the party entitled thereto under the terms of this Contract.  Escrow
Agent shall invest the Deposit in interest-bearing bank accounts, and all
interest and income thereon shall become part of the Deposit and shall be
remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2             Escrow Agent shall hold the Deposit until the earlier
occurrence of (i) the Closing Date, at which time the Deposit shall be applied
against the Purchase Price, or released to Seller pursuant to Section 10.1, or
(ii) the date on which Escrow Agent shall be authorized to disburse the Deposit
as set forth in Section 2.3.3.  The tax identification numbers of the parties
shall be furnished to Escrow Agent upon request.

2.3.3             If prior to the Closing Date either party makes a written
demand upon Escrow Agent for payment of the Deposit, Escrow Agent shall give
written notice to the other party of such demand.  If Escrow Agent does not
receive a written objection from the other party to the proposed payment within
5 Business Days after the giving of such notice, Escrow Agent is hereby
authorized to make such payment.  If Escrow Agent does receive such written
objection within such 5-Business Day period, Escrow Agent shall continue to hold
such amount until otherwise directed by written instructions from the parties to
this Contract or a final judgment or arbitrator's decision.  However, Escrow
Agent shall have the right at any time to deliver the Deposit and interest
thereon, if any, with a court of competent jurisdiction in the state in which
the Property is located.  Escrow Agent shall give written notice of such deposit
to Seller and Purchaser.  Upon such deposit, Escrow Agent shall be relieved and
discharged of all further obligations and responsibilities hereunder.  Any
return of the Deposit to Purchaser provided for in this Contract shall be
subject to Purchaser's obligations set forth in Section 3.5.2.

2.3.4             The parties acknowledge that Escrow Agent is acting solely as
a stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties for any act or
omission on its part unless taken or suffered in bad faith in willful disregard
of this Contract or involving gross negligence.  Seller and Purchaser jointly
and severally shall indemnify and hold Escrow Agent harmless from and against
all costs, claims and expenses, including reasonable attorney's fees, incurred
in connection with the performance of Escrow Agent's duties hereunder, except
with respect to actions or omissions taken or suffered by Escrow Agent in bad
faith, in willful disregard of this Contract or involving gross negligence on
the part of the Escrow Agent.

2.3.5             The parties shall deliver to Escrow Agent an executed copy of
this Contract.  Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent's agreement to comply with the
terms of Seller's and Purchaser's respective closing instruction letter
delivered at Closing and the provisions of this Section 2.3.

2.3.6             Escrow Agent, as the person responsible for closing the
transaction within the meaning of Section 6045(e)(2)(A) of the Internal Revenue
Code of 1986, as amended (the "Code"), shall file all necessary information,
reports, returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

Article III
FEASIBILITY PERIOD

3.1              Feasibility Period.  Subject to the terms of Sections 3.3 and
3.4 and the rights of Tenants under the Leases, from the Effective Date to and
including the date which is 45 days after the Effective Date (the "Feasibility
Period"), Purchaser, and its agents, contractors, engineers, surveyors,
attorneys, and employees (collectively, "Consultants") shall, at no cost or
expense to Seller, have the right from time to time to enter onto the Property
to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations  of or concerning the Property, review
the Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser's
intended use thereof (collectively, the "Inspections").

3.2              Expiration of Feasibility Period.  If any of the matters in
Section 3.1 or any other title or survey matters are unsatisfactory to Purchaser
for any reason, or for no reason whatsoever, in Purchaser's sole and absolute
discretion, then Purchaser shall have the right to terminate this Contract by
giving written notice to that effect to Seller and Escrow Agent no later than
5:00 p.m. on or before the date of expiration of the Feasibility Period.  If
Purchaser provides such notice, this Contract shall terminate and be of no
further force and effect subject to and except for the Survival Provisions, and
Escrow Agent shall return the Refundable Deposit Component to Purchaser.  If
Purchaser fails to provide Seller with written notice of termination prior to
the expiration of the Feasibility Period, Purchaser's right to terminate under
this Section 3.2 shall be permanently waived and this Contract shall remain in
full force and effect, the Deposit (including the Refundable Deposit Component)
shall be non-refundable, and Purchaser's obligation to purchase the Property
shall be conditional only as provided in Section 8.1.

3.3              Conduct of Investigation.  Purchaser shall not permit any
mechanics' or materialmen's liens or any other liens to attach to the Property
by reason of the performance of any work or the purchase of any materials by
Purchaser or any other party in connection with any Inspections conducted by or
for Purchaser.  Purchaser shall give forty-eight (48) hours advance notice to
Seller prior to any entry onto the Property and shall permit Seller to have a
representative present during all Inspections conducted at the Property. 
Purchaser shall take all reasonable actions and implement all protections
necessary to ensure that all actions taken in connection with the Inspections,
and all equipment, materials and substances generated, used or brought onto the
Property pose no material threat to the safety of persons, property or the
environment.

3.4              Purchaser Indemnification.

3.4.1             Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller)
Seller, together with Seller's affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, and AIMCO (collectively, including Seller,
"Seller's Indemnified Parties"), from and against any and all damages,
mechanics' liens, materialmen's liens, liabilities, penalties, interest, losses,
demands, actions, causes of action, claims, costs and expenses (including
reasonable attorneys' fees, including the cost of in-house counsel and appeals)
(collectively, "Losses") arising from or related to Purchaser's or its
Consultants' entry onto the Property, and any Inspections or other acts by
Purchaser or Purchaser's Consultants with respect to the Property during the
Feasibility Period or otherwise.

3.4.2             Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller's prior written consent, which consent may be withheld in
Seller's reasonable discretion.  Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller's reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller's interest therein.  Purchaser shall use reasonable efforts
to minimize disruption to Tenants in connection with Purchaser's or its
Consultants' activities pursuant to this Section.  No consent by Seller to any
such activity shall be deemed to constitute a waiver by Seller or assumption of
liability or risk by Seller.  Purchaser hereby agrees to restore, at Purchaser's
sole cost and expense, the Property to the same condition existing immediately
prior to Purchaser's exercise of its rights pursuant to this Article III. 
Purchaser shall maintain and cause its third party consultants to maintain (a)
casualty insurance and commercial general liability insurance with coverages of
not less than $1,000,000.00 for injury or death to any one person and
$2,000,000.00 for injury or death to more than one person and $1,000,000.00 with
respect to property damage, and (b) worker's compensation insurance for all of
their respective employees in accordance with the law of the state in which the
Property is located.  Purchaser shall deliver proof of the insurance coverage
required pursuant to this Section 3.4.2 to Seller (in the form of a certificate
of insurance) prior to the earlier to occur of (i) Purchaser's or Purchaser's
Consultants' entry onto the Property, or (ii) the expiration of 5 days after the
Effective Date.

3.5              Property Materials.

3.5.1             Within 5 Business Days after the Effective Date, and to the
extent the same exist and are in Seller's possession or reasonable control
(subject to Section 3.5.2), Seller agrees to make the documents set forth on
Schedule 3.5 (together with any other documents or information provided by
Seller or its agents to Purchaser with respect to the Property, the "Materials")
available at the Property for review and copying by Purchaser at Purchaser's
sole cost and expense.  In the alternative, at Seller's option and within the
foregoing time period, Seller may deliver some or all of the Materials to
Purchaser, or make the same available to Purchaser on a secure web site
(Purchaser agrees that any item to be delivered by Seller under this Contract
shall be deemed delivered to the extent available to Purchaser on such secured
web site).  To the extent that Purchaser determines that any of the Materials
have not been made available or delivered to Purchaser pursuant to this Section
3.5.1, Purchaser shall notify Seller and Seller shall use commercially
reasonable efforts to deliver the same to Purchaser within 5 Business Days after
such notification is received by Seller; provided, however, that under no
circumstances will the Feasibility Period be extended and Purchaser's sole
remedy will be to terminate this Contract pursuant to Section 3.2.

3.5.2             In providing the Materials to Purchaser, other than Seller's
Representations, Seller makes no representation or warranty, express, written,
oral, statutory, or implied, and all such representations and warranties are
hereby expressly excluded and disclaimed.  All Materials are provided for
informational purposes only and, together with all Third-Party Reports, shall be
returned by Purchaser to Seller (or the destruction thereof shall be certified
in writing by Purchaser to Seller) as a condition to return of the Deposit (or
any portion thereof) to Purchaser if this Contract is terminated for any
reason.  Recognizing that the Materials delivered or made available by Seller
pursuant to this Contract may not be complete or constitute all of such
documents which are in Seller's possession or control, but are those that are
readily and reasonably available to Seller, Purchaser shall not in any way be
entitled to rely upon the completeness or accuracy of the Materials and will
instead in all instances rely exclusively on its own Inspections and Consultants
with respect to all matters which it deems relevant to its decision to acquire,
own and operate the Property.

3.5.3             In addition to the items set forth on Schedule 3.5, no later
than 5 Business Days after the Effective Date, Seller shall deliver to Purchaser
(or otherwise make available to Purchaser as provided under Section 3.5.1) the
most recent rent roll for the Property, which rent roll is that which Seller
uses in the ordinary course of operating the Property (the "Rent Roll").  Seller
makes no representations or warranties regarding the Rent Roll other than the
express representation set forth in Section 6.1.5.

3.5.4             In addition to the items set forth on Schedule 3.5, no later
than 5 Business Days after the Effective Date, Seller shall deliver to Purchaser
(or otherwise make available to Purchaser as provided under Section 3.5.1) a
list of all current Property Contracts (the "Property Contracts List").  Seller
makes no representations or warranties regarding the Property Contracts List
other than the express representations set forth in Section 6.1.6.

3.6              Property Contracts.  On or before the expiration of the
Feasibility Period, Purchaser may deliver written notice to Seller (the
"Property Contracts Notice") specifying any Property Contracts which Purchaser
desires to terminate at the Closing (the "Terminated Contracts"); provided that
(a) the effective date of such termination on or after Closing shall be subject
to the express terms of such Terminated Contracts, (b) if any such Property
Contract cannot by its terms be terminated at Closing, it shall be assumed by
Purchaser and not be a Terminated Contract, and (c) to the extent that any such
Terminated Contract requires payment of a penalty, premium, or damages,
including liquidated damages, for cancellation, Seller shall be responsible for
the payment of any such cancellation fees, penalties, or damages, including
liquidated damages, up to $1,000.00 in the aggregate and Purchaser shall be
responsible for any amounts that exceed such figure.  If Purchaser fails to
deliver the Property Contracts Notice on or before the expiration of the
Feasibility Period, there shall be no Terminated Contracts and Purchaser shall
assume all Property Contracts at the Closing.  If Purchaser delivers the
Property Contracts Notice to Seller on or before the expiration of the
Feasibility Period, then Seller shall prepare a vendor termination notice (in
the form attached hereto as Exhibit F) for each Terminated Contract informing
the vendor(s) of the termination of such Terminated Contract as of the Closing
Date (subject to any delay in the effectiveness of such termination pursuant to
the express terms of each applicable Terminated Contract) (the "Vendor
Terminations").  Seller shall deliver the Vendor Terminations to all applicable
vendors.  To the extent that any Property Contract to be assigned to Purchaser
requires vendor consent, then, prior to the Closing, Purchaser may attempt to
obtain from each applicable vendor a consent (each a "Required Assignment
Consent") to such assignment.  Seller shall reasonably assist Purchaser in
obtaining any Required Assignment Consent.  Purchaser shall indemnify, hold
harmless and, if requested by Seller (in Seller's sole discretion), defend (with
counsel approved by Seller) Seller's Indemnified Parties from and against any
and all Losses arising from or related to Purchaser's failure to obtain any
Required Assignment Consent.

3.7              Inventory of Fixtures and Tangible Personal Property.  During
the Feasibility Period, Seller will generate and deliver to Purchaser an
inventory of Fixtures and Tangible Personal Property located within the
management office (and including a list of maintenance vehicles and equipment)
to be conveyed to Purchaser pursuant to this Contract, but such inventory will
not include any Fixtures and Tangible Personal Property located within the
Tenant units which are leased at the Property.  During the Feasibility Period,
Seller will generate and deliver to Purchaser a list of the number of
refrigerators, dishwashers and washer/dryers located in the Tenant units at the
Property.  On or before the expiration of the Feasibility Period, Purchaser
shall be responsible for (a) reviewing the inventory of Fixtures and Tangible
Personal Property and the list of the number of refrigerators, dishwashers and
washer/dryers located within the Tenant units at the Property, (b) inspecting
the Property for accuracy of such inventory, and (c) inspecting the Tenant units
at the Property to determine the Fixtures and Tangible Personal Property located
therein.

Article IV
TITLE

4.1              Title Documents.  Within 5 days after the Effective Date,
Seller shall cause to be delivered to Purchaser a standard form commitment or
preliminary title report ("Title Commitment") to provide an American Land Title
Association owner's title insurance policy for the Property, using the current
policy jacket customarily provided by the Title Insurer, in an amount equal to
the Purchase Price, with the standard pre-printed title exceptions deleted (the
"Title Policy"), together with copies of all instruments identified as
exceptions therein (together with the Title Commitment, referred to herein as
the "Title Documents").  Seller shall be responsible only for payment of the
premium for the Title Policy.  Purchaser shall be solely responsible for payment
of all other costs relating to procurement of the Title Commitment, the Title
Policy, and any requested endorsements.

4.2              Survey.  Subject to Section 3.5.2, within 3 Business Days after
the Effective Date, Seller shall deliver to Purchaser or make available at the
Property any existing survey of the Property (the "Existing Survey").  Purchaser
may, at its sole cost and expense, order a new or updated survey of the Property
either before or after the Effective Date (such new or updated survey, together
with the Existing Survey, is referred to herein as the "Survey").

4.3              Objection and Response Process.  On or before the date which is
20 days after the Effective Date (the "Objection Deadline"), Purchaser shall
give written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the "Objections").  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before 25 days after the Effective Date (the "Response
Deadline"), Seller may, in Seller's sole discretion, give Purchaser notice (the
"Response Notice") of those Objections which Seller is willing to cure, if any. 
Seller shall be entitled to reasonable adjournments of the Closing Date to cure
the Objections.  If Seller fails to deliver a Response Notice by the Response
Deadline, Seller shall be deemed to have elected not to cure or otherwise
resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with the Response Notice or the lack of Response Notice, Purchaser
may, as its exclusive remedy, exercise its right to terminate this Contract
prior to the expiration of the Feasibility Period in accordance with the
provisions of Section 3.2.  If Purchaser fails to timely exercise such right,
Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price.

4.4              Permitted Exceptions.  The Deed delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
"Permitted Exceptions":

4.4.1             All matters shown in the Title Documents and the Survey, other
than (a) those Objections, if any, which Seller has agreed to cure pursuant to
the Response Notice under Section 4.3, (b) mechanics' liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be limited to those
parties in possession pursuant to the Leases, and (d) the standard exception
pertaining to taxes, which shall be limited to taxes and assessments payable in
the year in which the Closing occurs and subsequent taxes and assessments;

4.4.2             All Leases;

4.4.3             Applicable zoning and governmental regulations and ordinances;

4.4.4             Any defects in or objections to title to the Property, or
title exceptions or encumbrances, arising by, through or under Purchaser.

4.5              Existing Deed of Trust.  It is understood and agreed that,
whether or not Purchaser gives an Objection Notice with respect thereto, any
deeds of trust and/or mortgages which secure the Note (collectively, the "Deed
of Trust") shall not be deemed Permitted Exceptions, whether Purchaser gives
further written notice of such or not, and shall be paid off, satisfied,
discharged and/or cured from proceeds of the Purchase Price at Closing.

4.6              Subsequently Disclosed Exceptions.  If at any time after the
expiration of the Feasibility Period, any update to the Title Commitment
discloses any additional item that materially adversely affects title to the
Property which was not disclosed on any version of or update to the Title
Commitment delivered to Purchaser during the Feasibility Period (the "New
Exception"), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the "New Exception Review Period") to review and notify
Seller in writing of Purchaser's approval or disapproval of the New Exception. 
If Purchaser disapproves of the New Exception, Seller may, in Seller's sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date to cure the New Exception.  If
Seller fails to deliver a notice to Purchaser within 3 days after the expiration
of the New Exception Review Period, Seller shall be deemed to have elected not
to cure the New Exception.  If Purchaser is dissatisfied with Seller's response,
or lack thereof, Purchaser may, as its exclusive remedy elect either:  (i) to
terminate this Contract, in which event the Deposit (less the Non-Refundable
Deposit Component) shall be promptly returned to Purchaser or (ii) to waive the
New Exception and proceed with the transactions contemplated by this Contract,
in which event Purchaser shall be deemed to have approved the New Exception.  If
Purchaser fails to notify Seller of its election to terminate this Contract in
accordance with the foregoing sentence within 6 days after the expiration of the
New Exception Review Period, Purchaser shall be deemed to have elected to
approve and irrevocably waive any objections to the New Exception.

4.7              Purchaser's Senior Financing.  Purchaser shall have 45 days
from the expiration of the Feasibility Period (the "Financing Approval Period")
to obtain a written commitment for first mortgage loan indebtedness (the "Senior
Loan Commitment") through a lender of Purchaser's choosing (the "Purchaser's
Senior Financing Lender") for financing the acquisition of the Property on terms
satisfactory to Purchaser in its sole discretion ("Senior Financing"). 
Purchaser shall prepare and submit an executed loan application to Purchaser's
Senior Financing Lender within 15 days after the Effective Date (the "Senior
Loan Application Submittal Deadline"), and provide Seller with a copy of the
loan application at the time it is submitted to Purchaser's Senior Financing
Lender, along with evidence of its submission to Purchaser's Senior Financing
Lender.  Purchaser acknowledges and agrees that Purchaser is solely responsible
for the preparation and submittal of the loan application, including the
collection and delivery of all Third Party Reports, materials, documents,
certificates, financials, signatures, and other items required to be submitted
to Purchaser's Senior Financing Lender, and for the payment of all fees and
expenses imposed or charged by Purchaser's Senior Financing Lender.  Purchaser
shall use best efforts to deliver to Purchaser's Senior Financing Lender all
third party reports, materials, documents, certificates, financials, signatures,
and other items required to be submitted to Purchaser's Lender in accordance
with the loan application, prior to the expiration of the Financing Approval
Period.  Purchaser shall at all times following the submittal of the loan
application, use best efforts to obtain the Senior Loan Commitment from
Purchaser's Senior Financing Lender.  If, despite Purchaser's best efforts to
obtain the Senior Loan Commitment by the expiration of the Financing Approval
Period, Purchaser has not obtained the Senior Loan Commitment by such time, and
if Purchaser has complied with this Section 4.7 and is not otherwise in default
under this Contract, then Purchaser shall have the right to terminate the
Contract by giving Seller written notice no later than 5:00 p.m. (Mountain Time)
on or before the expiration of the Financing Approval Period (the "Financing
Termination Notice").  If Purchaser timely provides the Financing Termination
Notice, then (i) this Contract shall terminate and be of no further force and
effect, subject to and except for the Survival Provisions, (ii) Purchaser shall
provide all Third Party Reports and other documentation associated with the loan
application to Seller at no cost or expense to Seller, and (iii) Escrow Agent
shall forthwith return the Deposit (less the Non-Refundable Deposit Component)
to Purchaser.  If Purchaser fails to provide Seller with the Financing
Termination Notice prior to the expiration of the Financing Approval Period,
Purchaser's right to terminate the Contract under this Section 4.7 shall be
permanently waived, this Contract shall remain in full force and effect, the
Deposit (including the Non-Refundable Deposit Amount) shall remain
non-refundable to Purchaser except as otherwise provided in this Contract, and
Purchaser's obligation to purchase the Property shall be conditional only as
provided in Section 8.1. 

4.8              Intentionally Omitted.    

Article V
CLOSING

5.1              Closing Date.  The Closing shall occur 120 days following the
expiration of the Feasibility Period at the time set forth in Section 2.2.3 (the
"Closing Date") through an escrow with Escrow Agent, whereby Seller, Purchaser
and their attorneys need not be physically present at the Closing and may
deliver documents by overnight air courier or other means.  Notwithstanding the
foregoing to the contrary, Seller shall have the option, by delivering written
notice to Purchaser, to extend the Closing Date to the last Business Day of the
month in which the Closing Date otherwise would occur pursuant to the preceding
sentence, in connection with Seller's payment in full of the Note (the "Loan
Payoff").  Further, the Closing Date may be extended without penalty at the
option of Seller to a date not later than thirty (30) days following the Closing
Date specified in the first sentence of this paragraph above (or, if applicable,
as extended by Seller pursuant to the second sentence of this paragraph above).

5.2              Seller Closing Deliveries.  No later than 1 Business Day prior
to the Closing Date, Seller shall deliver to Escrow Agent, each of the following
items:

5.2.1             Covenant Deed (the "Deed") in the form attached as Exhibit B
to Purchaser, subject to the Permitted Exceptions.

5.2.2             A Bill of Sale in the form attached as Exhibit C.

5.2.3             A General Assignment in the form attached as Exhibit D (the
"General Assignment").

5.2.4             An Assignment of Leases and Security Deposits in the form
attached as Exhibit E (the "Leases Assignment").

5.2.5             Seller's closing statement.

5.2.6             A title affidavit or an indemnity form reasonably acceptable
to Seller, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment.

5.2.7             A certification of Seller's non-foreign status pursuant to
Section 1445 of the Internal Revenue Code of 1986, as amended.

5.2.8             Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller's authority to consummate this transaction.

5.2.9             An updated Rent Roll effective as of a date no more than 3
Business Days prior to the Closing Date; provided, however, that the content of
such updated Rent Roll shall in no event expand or modify the conditions to
Purchaser's obligation to close as specified under Section 8.1.

5.2.10         An updated Property Contracts List effective as of a date no more
than 3 Business Days prior to the Closing Date; provided, however, that the
content of such updated Property Contracts List shall in no event expand or
modify the conditions to Purchaser's obligation to close as specified under
Section 8.1.

5.2.11         A Real Estate Transfer Tax Valuation Affidavit (Michigan Form
L-4258), in the form attached hereto as Exhibit I.

5.2.12         Any cancellation fees or penalties due to any vendor under any
Terminated Contract(s) as a result of the termination thereof not to exceed
$1,000.00 in the aggregate.

5.3              Purchaser Closing Deliveries.  No later than 1 Business Day
prior to the Closing Date (except for the balance of the Purchase Price which is
to be delivered at the time specified in Section 2.2.3), Purchaser shall deliver
to the Escrow Agent (for disbursement to Seller upon the Closing) the following
items:

5.3.1             The full Purchase Price (with credit for the Deposit), plus or
minus the adjustments or prorations required by this Contract.

5.3.2             A title affidavit or an indemnity form (pertaining to
Purchaser's activity on the Property prior to Closing), reasonably acceptable to
Purchaser, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment.

5.3.3             Any declaration or other statement which may be required to be
submitted to the local assessor.

5.3.4             Purchaser's closing statement.

5.3.5             A countersigned counterpart of the General Assignment.

5.3.6             A countersigned counterpart of the Leases Assignment.

5.3.7             Notification letters to all Tenants prepared by Purchaser and
executed by Seller in the form attached hereto as Exhibit G, which shall be
delivered to all Tenants by Purchaser immediately after Closing.

5.3.8             Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof in excess of
$1,000.00.

5.3.9             Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser's authority to consummate this transaction.

5.4              Closing Prorations and Adjustments.

5.4.1             General.  All normal and customarily proratable items,
including, without limitation, collected rents, operating expenses, other
operating expenses and fees, shall be prorated as of the Closing Date, Seller
being charged or credited, as appropriate, for all of same attributable to the
period up to the Closing Date (and credited for any amounts paid by Seller
attributable to the period on or after the Closing Date, if assumed by
Purchaser) and Purchaser being responsible for, and credited or charged, as the
case may be, for all of the same attributable to the period on and after the
Closing Date.  Seller shall prepare a proration schedule (the "Proration
Schedule") of the adjustments described in this Section 5.4 prior to Closing.

5.4.2             Operating Expenses.  All of the operating, maintenance, taxes
(other than real estate taxes), and other expenses incurred in operating the
Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
shall be prorated on an accrual basis.  Seller shall pay all such expenses that
accrue prior to the Closing Date and Purchaser shall pay all such expenses that
accrue from and after the Closing Date.

5.4.3             Utilities.  The final readings and final billings for
utilities will be made if possible as of the Closing Date, in which case Seller
shall pay all such bills as of the Closing Date and no proration shall be made
at the Closing with respect to utility bills.  Otherwise, a proration shall be
made based upon the parties' reasonable good faith estimate.  Seller shall be
entitled to the return of any deposit(s) posted by it with any utility company,
and Seller shall notify each utility company serving the Property to terminate
Seller's account, effective as of noon on the Closing Date.  Seller shall
reasonably cooperate with Purchaser with respect to transferring utilities into
Purchaser's name; provided, however, such obligation shall not include any
obligation to incur expenses or costs.

5.4.4             Real Property and Personal Property Taxes.  Any real estate ad
valorem or similar taxes, including personal property taxes, for the Property
that become due and payable during the calendar year of Closing, or any
installment of assessments payable in installments which installment is due and
payable during the calendar year of Closing, shall be prorated to the date of
Closing on a calendar year basis as follows.  Seller shall assume and pay all
real estate and personal property taxes, or any installment of assessments on
the Property which are due and payable up to the Closing Date.  Purchaser shall
assume and pay all real estate and personal property taxes, or any installment
of assessments on the Property which are due and payable after the Closing
Date.  All real estate and personal property taxes becoming due and payable
during the calendar year in which Closing occurs shall be prorated between
Purchaser and Seller as of the Closing Date with Seller being responsible for
that portion of such real estate and personal property taxes and installments of
assessments allocable to the period from January 1 of the year of Closing until
the date prior to the Closing Date and the Purchaser being responsible for the
balance of such real estate and personal property taxes.  Installments of
assessments becoming due and payable during the calendar year shall be prorated
on the same basis.  The proration of real property taxes, personal property
taxes, or installments of assessments shall be based upon the actual 2010
taxable value and tax rate figures (assuming payment at the earliest time to
allow for the maximum possible discount) for the year in which the Closing
occurs.  In the event that actual tax rates for the year of Closing are not
available at the Closing Date, the proration shall be made using tax rates from
the preceding year, less any millages that expired for the year of Closing.  The
proration of real property taxes, personal property taxes, or installments of
assessments shall be final and not subject to re-adjustment after Closing.

5.4.5             Property Contracts.  Purchaser shall assume at Closing the
obligations under the Property Contracts assumed by Purchaser; however,
operating expenses shall be prorated under Section 5.4.2.

5.4.6             Leases.

5.4.6.1            All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date.  Purchaser shall receive all collected rent and income attributable to
dates from and after the Closing Date.  Seller shall receive all collected rent
and income attributable to dates prior to the Closing Date.  Notwithstanding the
foregoing, no prorations shall be made in relation to either (a) non-delinquent
rents which have not been collected as of the Closing Date, or (b) delinquent
rents existing, if any, as of the Closing Date (the foregoing (a) and (b)
referred to herein as the "Uncollected Rents").  In adjusting for Uncollected
Rents, no adjustments shall be made in Seller's favor for rents which have
accrued and are unpaid as of the Closing, but Purchaser shall pay Seller such
accrued Uncollected Rents as and when collected by Purchaser.  Purchaser agrees
to bill Tenants of the Property for all Uncollected Rents and to take reasonable
actions to collect Uncollected Rents.  Notwithstanding the foregoing,
Purchaser's obligation to collect Uncollected Rents shall be limited to
Uncollected Rents of not more than 90 days past due, and Purchaser's collection
of rents shall be applied, first, towards current rent due and owing under the
Leases, and, second, to Uncollected Rents.  After the Closing, Seller shall
continue to have the right, but not the obligation, in its own name, to demand
payment of and to collect Uncollected Rents owed to Seller by any Tenant, which
right shall include, without limitation, the right to continue or commence legal
actions or proceedings against any Tenant and the delivery of the Leases
Assignment shall not constitute a waiver by Seller of such right; provided
however, that the foregoing right of Seller shall be limited to actions seeking
monetary damages and, in no event, shall Seller seek to evict any Tenants in any
action to collect Uncollected Rents.  Purchaser agrees to cooperate with Seller
in connection with all efforts by Seller to collect such Uncollected Rents and
to take all steps, whether before or after the Closing Date, as may be necessary
to carry out the intention of the foregoing, including, without limitation, the
delivery to Seller, within 7 days after a written request, of any relevant books
and records (including, without limitation, rent statements, receipted bills and
copies of tenant checks used in payment of such rent), the execution of any and
all consents or other documents, and the undertaking of any act reasonably
necessary for the collection of such Uncollected Rents by Seller; provided,
however, that Purchaser's obligation to cooperate with Seller pursuant to this
sentence shall not obligate Purchaser to terminate any Tenant lease with an
existing Tenant or evict any existing Tenant from the Property.

5.4.6.2            At Closing, Purchaser shall receive a credit against the
Purchase Price in an amount equal to the received and unapplied balance of all
cash (or cash equivalent) Tenant Deposits, including, but not limited to,
security, damage, pet or other refundable deposits paid by any of the Tenants to
secure their respective obligations under the Leases, together, in all cases,
with any interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the "Tenant Security Deposit Balance"). 
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.

5.4.7             Insurance.  No proration shall be made in relation to
insurance premiums and insurance policies will not be assigned to Purchaser. 
Seller shall have the risk of loss of the Property until 11:59 p.m. the day
prior to the Closing Date, after which time the risk of loss shall pass to
Purchaser and Purchaser shall be responsible for obtaining its own insurance
thereafter.

5.4.8             Employees.  All of Seller's and Seller's manager's on-site
employees shall have their employment at the Property terminated as of the
Closing Date and Seller shall be responsible for all taxes and benefits owed
with respect to such employees as of the Closing Date.  Purchaser may hire, in
Purchaser's sole discretion, any of Seller's manager's on-site employees
terminated as of the Closing Date; provided, however, Purchaser may not discuss
potential employment opportunities with or interview such employees until after
expiration of the Feasibility Period.

5.4.9             Closing Costs.  Purchaser shall pay any sales, use, gross
receipts or similar taxes, the cost of recording the deed and any instruments
required to discharge any liens or encumbrances against the Property, any
premiums or fees required to be paid by Purchaser with respect to the Title
Policy pursuant to Section 4.1, and one-half of the customary closing costs of
the Escrow Agent.  Seller shall pay the base premium for the Title Policy to the
extent required by Section 4.1, and one-half of the customary closing costs of
the Escrow Agent.  Seller and Purchaser shall each pay 50% of any transfer taxes
due as a result of the sale of the Property to Purchaser. 

5.4.10         Intentionally Omitted.

5.4.11         Possession.  Possession of the Property, subject to the Leases,
Property Contracts, other than Terminated Contracts, and Permitted Exceptions,
shall be delivered to Purchaser at the Closing upon release from escrow of all
items to be delivered by Purchaser pursuant to Section 5.3.  To the extent
reasonably available to Seller, originals or copies of the Leases and Property
Contracts, lease files, warranties, guaranties, operating manuals, keys to the
property, and Seller's books and records (other than proprietary information)
(collectively, "Seller's Property-Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the
Closing.  Purchaser agrees, for a period of not less than three (3) years after
the Closing (the "Records Hold Period"), to (a) provide and allow Seller
reasonable access to Seller's Property-Related Files and Records for purposes of
inspection and copying thereof, and (b) reasonably maintain and preserve
Seller's Property-Related Files and Records.  If at any time after the Records
Hold Period, Purchaser desires to dispose of Seller's Property-Related Files and
Records, Purchaser must first provide Seller prior written notice (the "Records
Disposal Notice").  Seller shall have a period of 30 days after receipt of the
Records Disposal Notice to enter the Property (or such other location where such
records are then stored) and remove or copy those of Seller's Property-Related
Files and Records that Seller desires to retain.

5.5              Post Closing Adjustments.  Purchaser or Seller may request that
Purchaser and Seller undertake to re-adjust any item on the Proration Schedule
(or any item omitted therefrom), with the exception of real property taxes which
shall be final and not subject to readjustment, in accordance with the
provisions of Section 5.4 of this Contract; provided, however, that neither
party shall have any obligation to re-adjust any items (a) after the expiration
of 60 days after Closing, or (b) subject to such 60-day period, unless such
items exceed $5,000.00 in magnitude (either individually or in the aggregate).

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1              Seller's Representations.  Except, in all cases, for any fact,
information or condition disclosed in the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the "Seller's Representations") as of the
Effective Date and as of the Closing Date; provided that Purchaser's remedies if
any such Seller's Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1:

6.1.1             Seller is validly existing and in good standing under the laws
of the state of its formation set forth in the initial paragraph of this
Contract; and, subject to Section 8.2.4, has or at the Closing shall have the
entity power and authority to sell and convey the Property and to execute the
documents to be executed by Seller and prior to the Closing will have taken as
applicable, all corporate, partnership, limited liability company or equivalent
entity actions required for the execution and delivery of this Contract, and the
consummation of the transactions contemplated by this Contract.  Seller has
authority to execute this Contract.  The compliance with or fulfillment of the
terms and conditions hereof will not conflict with, or result in a breach of,
the terms, conditions or provisions of, or constitute a default under, any
contract to which Seller is a party or by which Seller is otherwise bound, which
conflict, breach or default would have a material adverse affect on Seller's
ability to consummate the transaction contemplated by this Contract or on the
Property.  Subject to Section 8.2.4, this Contract is a valid and binding
agreement against Seller in accordance with its terms;

6.1.2             Seller is not a "foreign person," as that term is used and
defined in the Internal Revenue Code, Section 1445, as amended;

6.1.3             Except for (a) any actions by Seller to evict Tenants under
the Leases, or (b) any matter covered by Seller's current insurance policy(ies),
to Seller's knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
against the Property, which will adversely impact Seller's ability to convey the
Property;

6.1.4             Seller has not received any written notice of any material
default by Seller under any of the Property Contracts that will not be
terminated on the Closing Date;

6.1.5             To Seller's knowledge, the Rent Roll (as updated pursuant to
Section 5.2.9) is accurate in all material respects;

6.1.6             To Seller's knowledge, the Property Contracts List (as updated
pursuant to Section 5.2.10) is accurate in all material respects; and

6.1.7             To Seller's knowledge:  (A) no hazardous or toxic materials or
other substances regulated by applicable federal or state environmental laws are
stored by Seller on, in or under the Property in quantities which violate
applicable laws governing such materials or substances, and (B) the Property is
not used by Seller for the storage, treatment, generation or manufacture of any
hazardous or toxic materials or other substances in a manner which would
constitute a violation of applicable federal or state environmental laws.

6.2              AS-IS.  Except for Seller's Representations, the Property is
expressly purchased and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The
Purchase Price and the terms and conditions set forth herein are the result of
arm's-length bargaining between entities familiar with transactions of this
kind, and said price, terms and conditions reflect the fact that Purchaser shall
have the benefit of, but is not relying upon, any information provided by Seller
or Broker or statements, representations or warranties, express or implied, made
by or enforceable directly against Seller or Broker, including, without
limitation, any relating to the value of the Property, the physical or
environmental condition of the Property, any state, federal, county or local
law, ordinance, order or permit; or the suitability, compliance or lack of
compliance of the Property with any regulation, or any other attribute or matter
of or relating to the Property (other than any covenants of title contained in
the Deed conveying the Property and Seller's Representations).  Purchaser agrees
that Seller shall not be responsible or liable to Purchaser for any defects,
errors or omissions, or on account of any conditions affecting the Property. 
Purchaser, its successors and assigns, and anyone claiming by, through or under
Purchaser, hereby fully releases Seller's Indemnified Parties from, and
irrevocably waives its right to maintain, any and all claims and causes of
action that it or they may now have or hereafter acquire against Seller's
Indemnified Parties with respect to any and all Losses arising from or related
to any defects, errors, omissions or other conditions affecting the Property. 
Purchaser represents and warrants that, as of the date hereof and as of the
Closing Date, it has and shall have reviewed and conducted such independent
analyses, studies (including, without limitation, environmental studies and
analyses concerning the presence of lead, asbestos, water intrusion and/or
fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  If Seller  provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller agree that Seller has done
so or shall do so only for the convenience of both parties, Purchaser shall not
rely thereon and the reliance by Purchaser upon any such documents, summaries,
opinions or work product shall not create or give rise to any liability of or
against Seller's Indemnified Parties.  Purchaser acknowledges and agrees that no
representation has been made and no responsibility is assumed by Seller with
respect to current and future applicable zoning or building code requirements or
the compliance of the Property with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the Property,
the continuation of contracts, continued occupancy levels of the Property, or
any part thereof, or the continued occupancy by tenants of any Leases or,
without limiting any of the foregoing, occupancy at Closing.  Prior to Closing,
Seller shall have the right, but not the obligation, to enforce its rights
against any and all Property occupants, guests or tenants.  Purchaser agrees
that the departure or removal, prior to Closing, of any of such guests,
occupants or tenants shall not be the basis for, nor shall it give rise to, any
claim on the part of Purchaser, nor shall it affect the obligations of Purchaser
under this Contract in any manner whatsoever; and Purchaser shall close title
and accept delivery of the Deed with or without such tenants in possession and
without any allowance or reduction in the Purchase Price under this Contract. 
Purchaser hereby releases Seller from any and all claims and liabilities
relating to the foregoing matters.

6.3              Survival of Seller's Representations.  Seller and Purchaser
agree that Seller's Representations shall survive Closing for a period of 9
months (the "Survival Period").  Seller shall have no liability after the
Survival Period with respect to Seller's Representations contained herein except
to the extent that Purchaser has requested arbitration against Seller during the
Survival Period for breach of any of Seller's Representations.  Under no
circumstances shall Seller be liable to Purchaser for more than $500,000 in any
individual instance or in the aggregate for all breaches of Seller's
Representations, nor shall Purchaser be entitled to bring any claim for a breach
of Seller's Representations unless the claim for damages (either in the
aggregate or as to any individual claim) by Purchaser exceeds $5,000.  In the
event that Seller breaches any representation contained in Section 6.1 and
Purchaser had knowledge of such breach prior to the Closing Date, and elected to
close regardless, Purchaser shall be deemed to have waived any right of
recovery, and Seller shall not have any liability in connection therewith.

6.4              Definition of Seller's Knowledge.  Any representations and
warranties made "to the knowledge of Seller" shall not be deemed to imply any
duty of inquiry.  For purposes of this Contract, the term Seller's "knowledge"
shall mean and refer only to actual knowledge of the Regional Property Manager
and shall not be construed to refer to the knowledge of any other partner,
officer, director, agent, employee or representative of Seller, or any affiliate
of Seller, or to impose upon such Regional Property Manager any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Regional Property Manager any individual
personal liability.

6.5              Representations and Warranties of Purchaser.  For the purpose
of inducing Seller to enter into this Contract and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date:

6.5.1             Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of Michigan.

6.5.2             Purchaser, acting through any of its or their duly empowered
and authorized officers or members, has all necessary entity power and authority
to own and use its properties and to transact the business in which it is
engaged, and has full power and authority to enter into this Contract, to
execute and deliver the documents and instruments required of Purchaser herein,
and to perform its obligations hereunder; and no consent of any of Purchaser's
partners, directors, officers or members are required to so empower or authorize
Purchaser.  The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Purchaser
is a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser's ability to
consummate the transaction contemplated by this Contract.  This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

6.5.3             No pending or, to the knowledge of Purchaser, threatened
litigation exists which if determined adversely would restrain the consummation
by Purchaser of the transactions contemplated by this Contract or would declare
illegal, invalid or non-binding any of Purchaser's obligations or covenants to
Seller.

6.5.4             Other than Seller's Representations, Purchaser has not relied
on any representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5             The Seller's Broker and Purchaser's Broker and their
affiliates do not, and will not at the Closing, have any direct or indirect
legal, beneficial, economic or voting interest in Purchaser (or in an assignee
of Purchaser, which pursuant to Section 13.3, acquires the Property at the
Closing), nor has Purchaser or any affiliate of Purchaser granted (as of the
Effective Date or the Closing Date) the Seller's Broker or Purchaser's Broker or
any of their affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6             Purchaser is not a Prohibited Person.

6.5.7             To Purchaser's knowledge, none of its investors, affiliates or
brokers or other agents (if any), acting or benefiting in any capacity in
connection with this Contract is a Prohibited Person.

6.5.8             The funds or other assets Purchaser will transfer to Seller
under this Contract are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person.

6.5.9             The funds or other assets Purchaser will transfer to Seller
under this Contract are not the proceeds of specified unlawful activity as
defined by 18 U.S.C. § 1956(c)(7).

Article VII
OPERATION OF THE PROPERTY

7.1              Leases and Property Contracts.  During the period of time from
the Effective Date to the Closing Date, in the ordinary course of business
Seller may enter into new Property Contracts, new Leases, renew existing Leases
or modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, Seller agrees that any such new
Property Contracts or any new or renewed Leases shall not have a term in excess
of 1 year without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, conditioned or delayed.  Seller shall provide
Purchaser with copies of any Leases or Property Contracts executed during the
period of time from the Effective Date until the Closing Date.

7.2              General Operation of Property.  Except as specifically set
forth in this Article VII, Seller shall operate the Property after the Effective
Date in the ordinary course of business, and except as necessary in Seller's
sole discretion to address (a) any life or safety issue at the Property or (b)
any other matter which in Seller's reasonable discretion materially adversely
affects the use, operation or value of the Property, Seller will not make any
material alterations to the Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.

7.3              Liens.  Other than utility easements and temporary construction
easements granted by Seller in the ordinary course of business, Seller covenants
that it will not voluntarily create or cause or permit any lien or encumbrance
to attach to the Property between the Effective Date and the Closing Date (other
than Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien or encumbrance, which approval shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser approves any such subsequent
lien or encumbrance, the same shall be deemed a Permitted Exception for all
purposes hereunder.

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1              Purchaser's Conditions to Closing.  Purchaser's obligation to
close under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.1.1             All of the documents required to be delivered by Seller to
Purchaser at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.1.2             Each of Seller's Representations shall be true in all material
respects as of the Closing Date;

8.1.3             Seller shall have complied with, fulfilled and performed in
all material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder;

8.1.4             Neither Seller nor Seller's general partner shall be a debtor
in any bankruptcy proceeding nor shall have been in the last 6 months a debtor
in any bankruptcy proceeding; and

8.1.5             Seller shall have satisfied the condition set forth in Section
8.2.4. 

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, or (b)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.  If the condition set forth in Section 8.1.2 is not
met, Seller shall not be in default pursuant to Section 10.2, and Purchaser may,
as its sole and exclusive remedy, (i) notify Seller of Purchaser's election to
terminate this Contract and receive a return of the Deposit (less the
Non-Refundable Deposit Component) from the Escrow Agent, or (ii) waive such
condition and proceed to Closing on the Closing Date with no offset or deduction
from the Purchase Price.

8.2              Seller's Conditions to Closing.  Without limiting any of the
rights of Seller elsewhere provided for in this Contract, Seller's obligation to
close with respect to conveyance of the Property under this Contract shall be
subject to and conditioned upon the fulfillment of the following conditions
precedent:

8.2.1             All of the documents and funds required to be delivered by
Purchaser to Seller at the Closing pursuant to the terms and conditions hereof
shall have been delivered;

8.2.2             Each of the representations, warranties and covenants of
Purchaser contained herein shall be true in all material respects as of the
Closing Date;

8.2.3             Purchaser shall have complied with, fulfilled and performed in
all material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4             Seller shall have received all consents, documentation and
approvals necessary to consummate and facilitate the transactions contemplated
hereby, including, without limitation, a tax free exchange pursuant to Section
13.18 (and the amendment of Seller's (or Seller's affiliates') partnership or
other organizational documents in connection therewith), (a) from Seller's
partners, members, managers, shareholders or directors to the extent required by
Seller's (or Seller's affiliates') organizational documents, and (b) as required
by law; and

8.2.5             There shall not be pending or, to the knowledge of either
Purchaser or Seller, any litigation or threatened litigation which, if
determined adversely, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser;

If any of the foregoing conditions to Seller's obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.

Article IX
BROKERAGE

9.1              Indemnity Regarding Seller's Broker.  Seller represents and
warrants to Purchaser that it has dealt only with Rick L. Vidrio, Hendricks &
Partners, 1025 E. Maple Road, Suite 200, Birmingham, Michigan  48009 ("Seller's
Broker") in connection with this Contract.  Seller and Purchaser each represents
and warrants to the other that, other than Seller's Broker and Purchaser's
Broker, it has not dealt with or utilized the services of any other real estate
broker, sales person or finder in connection with this Contract, and each party
agrees to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder's fees arising from or attributable to the acts or omissions of the
indemnifying party. 

9.2              Seller's Broker Commission.  If the Closing occurs, Seller
agrees to pay Seller's Broker a commission according to the terms of a separate
contract.  Seller's Broker shall not be deemed a party or third party
beneficiary of this Contract. 

9.3              Seller's Broker Signature Page.  As a condition to Seller's
obligation to pay the commission pursuant to Section 9.2, Seller's Broker shall
execute the signature page for Seller's Broker attached hereto solely for
purposes of confirming the matters set forth therein; provided, however, that
(a) Seller's Broker's signature hereon shall not be a prerequisite to the
binding nature of this Contract on Purchaser and Seller, and the same shall
become fully effective upon execution by Purchaser and Seller, and (b) the
signature of Seller's Broker will not be necessary to amend any provision of
this Contract.

9.4              Indemnity Regarding Purchaser's Broker.  Purchaser represents
and warrants to Seller that it has dealt only with CB Richard Ellis, 2000 Town
Center, Suite 500, Southfield, Michigan 48075 ("Purchaser's Broker") in
connection with this Contract.  Purchaser represents and warrants to Seller
that, other than Purchaser's Broker and Seller's Broker, it has not dealt with
or utilized the services of any other real estate broker, sales person or finder
in connection with this Contract, and Purchaser agrees to indemnify, hold
harmless, and, if requested in the sole and absolute discretion of the
indemnitee, defend (with counsel approved by the indemnitee) the Seller from and
against all Losses relating to brokerage commissions and finder's fees arising
from or attributable to the acts or omissions of the Purchaser. 

9.5              Payment of Purchaser's Broker.  According to the terms of a
separate contract, Seller has agreed to pay Purchaser's Broker at Closing thirty
three percent (33%) of the commission to be paid by Seller to Seller's Broker
pursuant to Section 9.2, but only if the Closing occurs in accordance with this
Contract. Purchaser's Broker shall not be deemed a party or third party
beneficiary of this Contract. 

9.6              Purchaser's Broker Signature Page.  Purchaser's Broker shall
execute the signature page for Purchaser's Broker attached hereto solely for
purposes of confirming the matters set forth therein; provided, however, that
(a) Purchaser's Broker's signature hereon shall not be a prerequisite to the
binding nature of this Contract on Purchaser and Seller, and the same shall
become fully effective upon execution by Purchaser and Seller, and (b) the
signature of Purchaser's Broker will not be necessary to amend any provision of
this Contract.

Article X
DEFAULTS AND REMEDIES

10.1          Purchaser Default.  If Purchaser defaults in its obligations
hereunder to (a) deliver the Deposit (or any other deposit or payment required
of Purchaser hereunder), (b) deliver to Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
at the time required by Section 2.2.3 and close on the purchase of the Property
on the Closing Date, then, immediately and without the right to receive notice
or to cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and
the Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If, Purchaser
defaults in any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser's
indemnity and confidentiality obligations hereunder, Seller's sole and exclusive
remedy for Purchaser's failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.

10.2          Seller Default.  If Seller, prior to the Closing, defaults in its
covenants or obligations under this Contract, including to sell the Property as
required by this Contract and such default continues for more than 10 days after
written notice from Purchaser, then, at Purchaser's election and as Purchaser's
sole and exclusive remedy, either (a) this Contract shall terminate, and all
payments and things of value, including the Deposit, provided by Purchaser
hereunder shall be returned to Purchaser and Purchaser may recover, as its sole
recoverable damages (but without limiting its right to receive a refund of the
Deposit), its direct and actual out-of-pocket expenses and costs (documented by
paid invoices to third parties) in connection with this transaction, which
damages shall not exceed $50,000 in aggregate, or (b) subject to the conditions
below, Purchaser may seek specific performance of Seller's obligation to deliver
the Deed pursuant to this Contract (but not damages).  Purchaser may seek
specific performance of Seller's obligation to deliver the Deed pursuant to this
Contract only if, as a condition precedent to initiating such litigation for
specific performance, Purchaser first shall (i) deliver all Purchaser Closing
documents to Escrow Agent in accordance with the requirements of this Contract,
including, without limitation, Sections 2.2.3 and 5.3 (with the exception of
Section 5.3.1); (ii) not otherwise be in default under this Contract; and (iii)
file suit therefor with the court on or before the 90th day after the Closing
Date; if Purchaser fails to file an action for specific performance within 90
days after the Closing Date, then Purchaser shall be deemed to have elected to
terminate the Contract in accordance with subsection (a) above.  Purchaser
agrees that it shall promptly deliver to Seller an assignment of all of
Purchaser's right, title and interest in and to (together with possession of)
all plans, studies, surveys, reports, and other materials paid for with the
out-of-pocket expenses reimbursed by Seller pursuant to the foregoing sentence. 
SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND
DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO
PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW
AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR
ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT. 
UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1          Major Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Closing, and the cost for
demolition, site cleaning, restoration, replacement, or other repairs
(collectively, the "Repairs") is more than $1,000,000.00, then Seller shall have
no obligation to make such Repairs, and shall notify Purchaser in writing of
such damage or destruction (the "Damage Notice").  Within 10 days after
Purchaser's receipt of the Damage Notice, Purchaser may elect at its option to
terminate this Contract by delivering written notice to Seller in which event
the Deposit (less the Non-Refundable Deposit Component) shall be refunded to
Purchaser.  In the event Purchaser fails to terminate this Contract within the
foregoing 10-day period, this transaction shall be closed in accordance with
Section 11.3 below.

11.2          Minor Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to the Closing, and the cost of
Repairs is equal to or less than $1,000,000.00, then this transaction shall be
closed in accordance with Section 11.3, notwithstanding such casualty.  In such
event, Seller may at its election endeavor to make such Repairs to the extent of
any recovery from insurance carried on the Property, if such Repairs can be
reasonably effected before the Closing.  Regardless of Seller's election to
commence such Repairs, or Seller's ability to complete such Repairs prior to
Closing, this transaction shall be closed in accordance with Section 11.3 below.

11.3          Closing.  In the event Purchaser fails to terminate this Contract
following a casualty as set forth in Section 11.1, or in the event of a casualty
as set forth in Section 11.2, then this transaction shall be closed in
accordance with the terms of the Contract, at Seller's election, either (i) for
the full Purchase Price, notwithstanding any such casualty, in which case
Purchaser shall, at Closing, execute and deliver an assignment and assumption
(in a form reasonably required by Seller) of Seller's rights and obligations
with respect to the insurance claim related to such casualty, and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any amounts which may already have been spent by Seller for Repairs (plus a
credit against the Purchase Price at Closing in the amount of any deductible
payable by Seller in connection therewith); or (ii) for the full Purchase Price
less a credit to Purchaser in the amount necessary to complete such Repairs
(less any amounts which may already have been spent by Seller for Repairs).

11.4          Repairs.  To the extent that Seller elects to commence any Repairs
prior to Closing, then Seller shall be entitled to receive and apply available
insurance proceeds to any portion of such Repairs completed or installed prior
to Closing, with Purchaser being responsible for completion of such Repairs
after Closing.  To the extent that any Repairs have been commenced prior to
Closing, then the Property Contracts shall include, and Purchaser shall assume
at Closing, all construction and other contracts entered into by Seller in
connection with such Repairs.

Article XII
EMINENT DOMAIN

12.1          Eminent Domain.  In the event that, at the time of Closing, any
material part of the Property is (or previously has been) acquired, or is about
to be acquired, by any governmental agency by the powers of eminent domain or
transfer in lieu thereof (or in the event that at such time there is any notice
of any such acquisition or intent to acquire by any such governmental agency),
Purchaser shall have the right, at Purchaser's option, to terminate this
Contract by giving written notice within 10 days after Purchaser's receipt from
Seller of notice of the occurrence of such event, and if Purchaser so terminates
this Contract, Purchaser shall recover the Deposit (less the Non-Refundable
Deposit Component) hereunder.  If Purchaser fails to terminate this Contract
within such 10-day period, this transaction shall be closed in accordance with
the terms of this Contract for the full Purchase Price and Purchaser shall
receive the full benefit of any condemnation award.  It is expressly agreed
between the parties hereto that this section shall in no way apply to customary
dedications for public purposes which may be necessary for the development of
the Property.

Article XIII
MISCELLANEOUS

13.1          Binding Effect of Contract.  This Contract shall not be binding on
either party until executed by both Purchaser and Seller.  Neither the Escrow
Agent's nor the Seller's Broker nor Purchaser's Broker's execution of this
Contract shall be a prerequisite to its effectiveness.  Subject to Section 13.3,
this Contract shall be binding upon and inure to the benefit of Seller and
Purchaser, and their respective successors and permitted assigns.

13.2          Exhibits and Schedules.  All Exhibits and Schedules, whether or
not annexed hereto, are a part of this Contract for all purposes.

13.3          Assignability.  Except to the extent required to comply with the
provisions of Section 13.18 related to a 1031 Exchange, this Contract is not
assignable by either Seller or Purchaser without first obtaining the prior
written approval of Purchaser or Seller, respectively.  Notwithstanding the
foregoing, either party may assign this Contract, without first obtaining the
prior written approval of the other party, to one or more entities so long as
(a) the assigning party is an affiliate of the assignee, (b) the assigning party
is not released from its liability hereunder, and (c) the assigning party
provides written notice to the other party of any proposed assignment no later
than 10 days prior to the Closing Date.  As used herein, an affiliate is a
person or entity controlled by, under common control with, or controlling
another person or entity.

13.4          Captions.  The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

13.5          Number and Gender of Words.  Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.

13.6          Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter.  All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery.  Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices.  All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:

 

Homestead on Lake Lansing, LLC

1575 Watertower Place

East Lansing , Michigan  48823

Attention:  Jim Anderton

Telephone:  (517) 333-9622

Facsimile:   (517) 333-9677

 

with a copy to:

 

James F. Anderton, V, Esq.

Loomis, Ewert, Parsley, Davis & Gotting

124 W. Allegan Street, Suite 700

Lansing, Michigan  48933

Telephone:  (517) 482-2400

Facsimile:   (517) 482-4313

 

To Seller:

 

Angeles Income Properties, Ltd. 6

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention: Mark Reoch

Telephone:  (303) 691-4337

Facsimile:   (303) 300-3261

 

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mr. Harry Alcock

Telephone:  303-691-4344

Facsimile:   303-300-3282

 

with copy to:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Spiegleman, Esq.

Telephone:  (303) 691-4303

Facsimile:   (720) 200-6882

 

and a copy to:

 

Hendricks & Partners

1025 E. Maple Road, Suite 200

Birmingham, Michigan 48009

Attention: Rick L. Vidrio

Telephone:  (248) 341-3325

Facsimile:  (248) 646-5132

 

and a copy to:

 

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, Colorado  80202

Attention:  Catherine C. Gale, Esq. or Greg A. Vallin, Esq.

Telephone:  (303) 223-1100

Facsimile:   (303) 223-1111

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Fidelity National Title Insurance Company

8450 E. Crescent Parkway, Suite 410

Greenwood Village, Colorado 80111

Attention: Valena Bloomquist

Telephone:  (303) 244-9198

Facsimile:   (720) 489-7593

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7          Governing Law and Venue.  The laws of the State of Michigan shall
govern the validity, construction, enforcement, and interpretation of this
Contract, unless otherwise specified herein except for the conflict of laws
provisions thereof.  Subject to Section 13.24, all claims, disputes and other
matters in question arising out of or relating to this Contract, or the breach
thereof, shall be decided by proceedings instituted and litigated in a court of
competent jurisdiction in the state in which the Property is situated, and the
parties hereto expressly consent to the venue and jurisdiction of such court.

13.8          Entire Agreement.  This Contract embodies the entire Contract
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and contracts,
whether written or oral.

13.9          Amendments.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
the Escrow Agent shall not be required as to any amendment of this Contract
other than an amendment of Section 2.3, and (b) the signature of Seller's Broker
and Purchaser's Broker shall not be required as to any amendment of this
Contract.

13.10      Severability.  In the event that any part of this Contract shall be
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.

13.11      Multiple Counterparts/Facsimile Signatures.  This Contract may be
executed in a number of identical counterparts.  This Contract may be executed
by facsimile signatures or electronic delivery of signatures which shall be
binding on the parties hereto, with original signatures to be delivered as soon
as reasonably practical thereafter.

13.12      Construction.  No provision of this Contract shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Contract; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.

13.13      Confidentiality.  Neither Seller nor Purchaser shall disclose the
terms and conditions contained in this Contract and shall keep the same
confidential, provided that Seller and Purchaser may disclose the terms and
conditions of this Contract (a) as required by law, (b) to consummate the terms
of this Contract, or any financing relating thereto, or (c) to Purchaser's or
Seller's lenders, attorneys and accountants.  Furthermore, Seller may disclose
the terms and conditions of this Contract as is necessary, in Seller's sole
discretion, in order for Seller to fulfill the condition set forth in Section
8.2.4 and to make any public disclosures required under federal or state
securities laws or regulations.  Any information obtained by Purchaser in the
course of its inspection of the Property, and any Materials provided by Seller
to Purchaser hereunder, shall be confidential and Purchaser shall be prohibited
from making such information public to any other person or entity other than its
Consultants, without Seller's prior written authorization, which may be granted
or denied in Seller's sole discretion.  Seller and Purchaser shall each use
reasonable efforts to prevent its respective lenders, accountants, agents,
contractors, engineers, surveyors, attorneys, and employees from divulging any
confidential information to any unrelated third parties except as reasonably
necessary to third parties engaged by Seller or Purchaser for the limited
purpose of analyzing and investigating such information for the purpose of
consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller's sole discretion. 
Notwithstanding the provisions of Section 13.8, Seller and Purchaser agree that
the covenants, restrictions and agreements contained in any confidentiality
agreement executed by Seller and Purchaser prior to the Effective Date shall
survive the execution of this Contract and shall not be superseded hereby.

13.14      Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Contract and any aspect
thereof.

13.15      Waiver.  No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  No waiver, amendment, release, or modification of this Contract
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.

13.16      Attorneys' Fees.  In the event either party hereto commences
litigation or arbitration against the other to enforce its rights hereunder, the
substantially prevailing party in such litigation shall be entitled to recover
from the other party its reasonable attorneys' fees and expenses incidental to
such litigation and arbitration, including the cost of any appeals.

13.17      Time Zone/Time Periods.  Any reference in this Contract to a specific
time shall refer to the time in the time zone where the Property is located. 
(For example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property
is located in Denver, CO.)  Should the last day of a time period fall on a
weekend or legal holiday, the next Business Day thereafter shall be considered
the end of the time period.

13.18      1031 Exchange.  Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service.  Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein.  Notwithstanding anything in this Section 13.18 to
the contrary, Seller shall have the right to extend the Closing Date (as
extended pursuant to the second or third sentences of Section 5.1) for up to 30
days in order to facilitate a tax free exchange pursuant to this Section 13.18,
and to obtain all documentation in connection therewith.

13.19      No Personal Liability of Officers, Trustees or Directors of Seller's
Partners.  Purchaser acknowledges that this Contract is entered into by Seller
which is a California limited partnership, and Purchaser agrees that none of
Seller's Indemnified Parties shall have any personal liability under this
Contract or any document executed in connection with the transactions
contemplated by this Contract.

13.20      Intentionally Omitted. 

13.21      ADA Disclosure.  Purchaser acknowledges that the Property may be
subject to the federal Americans With Disabilities Act (the "ADA") and the
federal Fair Housing Act (the "FHA").  The ADA requires, among other matters,
that tenants and/or owners of "public accommodations" remove barriers in order
to make the Property accessible to disabled persons and provide auxiliary aids
and services for hearing, vision or speech impaired persons.  Seller makes no
warranty, representation or guarantee of any type or kind with respect to the
Property's compliance with the ADA or the FHA (or any similar state or local
law), and Seller expressly disclaims any such representations.

13.22      No Recording.  Purchaser shall not cause or allow this Contract or
any contract or other document related hereto, nor any memorandum or other
evidence hereof, to be recorded or become a public record without Seller's prior
written consent, which consent may be withheld at Seller's sole discretion.  If
Purchaser records this Contract or any other memorandum or evidence thereof,
Purchaser shall be in default of its obligations under this Contract.  Purchaser
hereby appoints Seller as Purchaser's attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records.  This appointment
shall be coupled with an interest and irrevocable.

13.23      Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property.  Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

13.24      Dispute Resolution.  Any controversy, dispute, or claim of any nature
arising out of, in connection with, or in relation to the interpretation,
performance, enforcement or breach of this Contract (and any closing document
executed in connection herewith), including any claim based on contract, tort or
statute, shall be resolved at the written request of any party to this Contract
by binding arbitration.  The arbitration shall be administered in accordance
with the then current Commercial Arbitration Rules of the American Arbitration
Association.  Any matter to be settled by arbitration shall be submitted to the
American Arbitration Association in the state in which the Property is located. 
The parties shall attempt to designate one arbitrator from the American
Arbitration Association.  If they are unable to do so within 30 days after
written demand therefor, then the American Arbitration Association shall
designate an arbitrator.  The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction.  The arbitrator shall award
attorneys' fees (including those of in-house counsel) and costs to the
substantially prevailing party and charge the cost of arbitration to the party
which is not the substantially prevailing party.  Notwithstanding anything
herein to the contrary, this Section 13.24 shall not prevent Purchaser or Seller
from seeking and obtaining equitable relief on a temporary or permanent basis,
including, without limitation, a temporary restraining order, a preliminary or
permanent injunction or similar equitable relief, from a court of competent
jurisdiction located in the state in which the Property is located (to which all
parties hereto consent to venue and jurisdiction) by instituting a legal action
or other court proceeding in order to protect or enforce the rights of such
party under this Contract or to prevent irreparable harm and injury.  The
court's jurisdiction over any such equitable matter, however, shall be expressly
limited only to the temporary, preliminary, or permanent equitable relief
sought; all other claims initiated under this Contract between the parties
hereto shall be determined through final and binding arbitration in accordance
with this Section 13.24.

13.25      AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract.  Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.

13.26      Non-Solicitation of Employees.  Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser's employees,
affiliates or agents shall solicit any of Seller's employees or any employees
located at the Property (or any of Seller's affiliates' employees located at any
property owned by such affiliates) for potential employment.

13.27      Survival.  Except for (a) all of the provisions of this Article XIII
(other than Sections 13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 5.4, 5.5, 6.2,
6.5, 9.1, 9.4, 11.4 and 14.1; (c) any other provisions in this Contract, that by
their express terms survive the termination or Closing; and (d) any payment
obligation of Purchaser under this Contract (the foregoing (a), (b), (c) and (d)
referred to herein as the "Survival Provisions"), none of the terms and
provisions of this Contract shall survive the termination of this Contract, and
if the Contract is not so terminated, all of the terms and provisions of this
Contract (other than the Survival Provisions, which shall survive the Closing)
shall be merged into the Closing documents and shall not survive Closing.

13.28      Multiple Purchasers.  As used in this Contract, the term "Purchaser"
means all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract.  In the event that "Purchaser" has
any obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder.

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1          Disclosure.  Seller and Purchaser hereby acknowledge delivery of
the Lead Based Paint Disclosure attached as Exhibit H hereto.

[Remainder of Page Intentionally Left Blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

SELLER:

 

ANGELES INCOME PROPERTIES, LTD. 6,

a California limited partnership

 

By:       ANGELES REALTY CORPORATION II,

            a California corporation,

            its general partner

 

            By:  /s/John Spiegleman

            Name:  John Spiegleman

            Title:  Senior Vice President

 


PURCHASER:

 

HOMESTEAD ON LAKE LANSING, LLC,

a Michigan limited liability company

 

By:  /s/Steven J. Calverley

Name:  Steven J. Calverley

Title:  Member

 

 